EXHIBIT 16.1 August 5, 2014 U.S. Securities and Exchange Commission Division of Corporation Finance treet NE, Mail Stop 6010 Washington DC 20549 Ladies and Gentlemen: We have reviewed the disclosures concerning Ingenium Accounting Associates made by Cibolan Gold Corporation in Item 4.01 of its Current Report on Form 8-K, and we are in agreement with such disclosures. Sincerely, /s:/ Ingenium Accounting Associates 4755 Caughlin Parkway, Suite A • Reno, NV 89519 Office 775-827-2312 Fax 775-827-1774 info@IngeniumCPA.com
